Citation Nr: 9904473	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating, to include assignment of 
a separate evaluation under Diagnostic Code 8522, for 
residuals of a shell fragment wound of the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of  rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran testified before the undersigned member of the Board 
at a hearing held in Washington, DC, in March 1997.  In 
November 1997, the Board issued a decision which denied the 
claim for a rating in excess of 10 percent for residuals of a 
shell fragment wound of the left leg, granted the veteran a 
separate 10 percent evaluation for a tender and painful scar 
associated with the shell fragment wound and denied other 
claims.  The veteran appealed the November 1997 decision.  In 
August 1998 the United States Court of Veterans Appeals 
(Court) granted a joint motion of the parties, and vacated 
the Board's November 1997 decision with respect to the denial 
of a rating in excess of 10 percent for the residuals of a 
shell fragment wound of the left leg and dismissed the appeal 
with respect to the other issues decided in the November 1997 
Board decision, to include the assignment of a separate 10 
percent evaluation for a shell fragment wound scar of the 
left leg.  Thereafter, the case was returned to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a shell fragment wound of the 
left leg are manifested primarily by moderate damage to 
Muscle Group XII and by no more than moderate incomplete 
paralysis of the superficial peroneal nerve.

3.  The Muscle Group XII impairment and the superficial 
peroneal nerve damage involve the same body part and do not 
affect entirely different functions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left leg, to 
include the assignment of separate compensable evaluation 
under Diagnostic Code 8522, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5312; 4.124a, Diagnostic Code 8522 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  The regulatory 
changes for muscle injuries include the deletion of 38 C.F.R. 
§§ 4.47 through 4.54 and 4.72.  The definitions of what 
constitutes a moderate, moderately severe or severe wound 
were modified to exclude the adjectives describing the amount 
of loss of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes which affect the current claim, the Board 
concludes that all regulatory changes pertinent to this claim 
are nonsubstantive in nature.  Given the nonsubstantive 
nature of the regulatory changes, the Board finds that the 
veteran will not be prejudiced by consideration of his claim, 
and a remand is therefore unnecessary.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected residuals of a 
shell fragment wound of the left leg.  As the veteran's 
disability involves muscle injury, the Board finds that it is 
appropriate to discuss remote clinical histories and findings 
of record pertaining to this disability.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1969.  In April 1971, service 
connection for residuals of a shell fragment wound of the 
left leg was granted and the disability was evaluated as 10 
percent disabling under the rating criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In August 1996 service 
connection was granted for nerve damage of the left leg.  The 
nerve damage was rated with the shell fragment wound 
residuals with no change in the assigned evaluation of 10 
percent.

There are no service medical records available regarding the 
veteran's inservice shell fragment wound.  His February 1969 
medical history report shows no pertinent disabilities or 
complaints.  His accompanying separation examination report 
indicates that the veteran's lower extremities, as well as 
all other systems, were assessed as normal.  However, his 
service personnel records do indicate that the veteran was 
awarded the Purple Heart Medal in November 1968.  

An October 1970 VA discharge summary shows that a large 
metallic fragment was excised from the veteran's left leg.  
An October 1972 report of a VA examination shows that the 
veteran sustained a left leg fragment wound injury in the 
Republic of Vietnam in November 1968 and that fragments were 
removed from the leg at a VA facility in October 1970.  At 
the time of the examination, the veteran complained of pain 
in his left leg with prolonged standing or walking.  Physical 
examination disclosed the presence of a rounded, flat 
fragment wound scar in the anterolateral aspect of the mid-
left leg.  The examiner further noted a well-healed, two inch 
transverse surgical scar in the left leg.  The examiner found 
no evidence of muscle atrophy, hernia or deformity.  
Accompanying X-ray studies of the left leg showed a small 
metallic foreign body in the soft tissues at the mid shaft 
level of the tibia.  There were no bone abnormalities.  The 
examiner diagnosed residual left leg fragment wound and 
surgical scars with Muscle Group XII involvement and retained 
metallic foreign body.

A June 1992 VA progress note indicates that the veteran had 
5/5 strength in his lower extremities with a small scar on 
the left calf and no evidence of edema.  The veteran was able 
to toe walk and had a tandem gait assessed as normal.  Deep 
tendon reflexes were 2+.  

A February 1993 VA progress note shows that the veteran 
complained of left leg pain secondary to his shrapnel injury 
of twenty-five years' duration.  The veteran stated that the 
leg had continued to give out on him since the time of the 
original injury.  The examiner noted an old wound scar with 
evidence of an intact neurovascular system, and diagnosed 
chronic pain status post trauma.  A September 1993 VA 
progress note shows that the veteran complained of left leg 
pain since the earlier surgical removal of a piece of 
shrapnel.  He further complained that his left knee gave out.  
Examination of the left knee disclosed normal range of 
motion, without any evidence of effusion or instability.  The 
examiner assessed medial meniscus injury and degeneration of 
the left knee.  The veteran was given a knee brace and 
started on physical therapy.  

The October 1993 report of VA orthopedic examination shows 
that the veteran recounted the history of his original left 
leg injury and indicated that he had not had any fractures or 
injury to either his left knee or ankle at the time of the 
service injury.  The veteran reported a recent onset of left 
knee and ankle pain.  The examiner observed that the veteran 
ambulated independently and could squat down.  The veteran 
further demonstrated full range of motion in his left ankle.  
The veteran was able to flex his left knee from 0 to 130 
degrees with no evidence of crepitation, effusion, joint line 
pain or instability.  The examiner observed a well-healed 
scar on the lateral aspect of the left calf.  Accompanying X-
ray studies of the veteran's left knee and ankle showed no 
evidence of arthritis or any other significant bone 
pathology.  The examiner diagnosed left leg residuals of 
shell fragment wound and internal derangement of the knee.  
The examiner further stated that there was no objective 
evidence of arthritis and that any arthritis that developed 
subsequently would not be related to the trauma.

The report of an October 1993 VA compensation examination of 
the veteran's scar notes that the veteran was treated in the 
field for his original shell fragment wound.  The veteran 
complained of intermittent pain in the left leg scar and 
occasional pain after prolonged standing or walking.  The 
examiner noted that the veteran had a normal gait.  The 
examiner observed a tender, well-healed scar on the lateral 
aspect of the middle third of the left lower leg without 
evidence of erythema or signs of any infection.  The examiner 
noted that there was no limitation of function and diagnosed 
left lower extremity residuals of injury with scar formation.  

A January 1994 VA medical certificate shows that the veteran 
was diagnosed with chronic pain after trauma to his left leg.  
VA X-ray studies of the veteran's left leg, left tibia and 
fibula conducted that same month showed no significant bone 
or joint abnormalities.  The February 1994 VA general 
medicine clinic progress note shows that the veteran 
complained of chronic pain secondary to his left leg shrapnel 
injury.  He stated that Motrin did not resolve the pain.  The 
examiner's impression was inappropriate use of medication 
secondary to pain and opined that the veteran should be 
evaluated by a neurologist prior to having his pain needs 
addressed.

An April 1994 VA arthritis clinic progress note shows that 
the veteran exhibited full range of motion of his left knee 
without evidence of pain, warmth or effusion.  The examiner 
did observe mild vague discomfort with the application of 
pressure and with patellofemoral movement.  There also was a 
slight degree of laxity in both knees.  Accompanying X-ray 
studies of the veteran's left knee were normal.  A June 1994 
VA general medical clinic progress note shows that the 
veteran had a history of chronic left leg pain secondary to 
trauma.  He complained of left leg pain which was poorly 
treated with medication.  He was wearing a left knee brace at 
the time of the examination.  The examiner's impression was 
poorly controlled left leg pain.

VA treatment records dated from February 1995 to March 1996 
show that the veteran continued to complain of worsening left 
leg pain.  An April 1995 pain clinic progress note indicates 
that the veteran's pain was described by him as "sharp" and 
"nerve-like" over the lateral aspect between the knee and 
ankle.  He complained of occasional swelling but denied any 
color or temperature changes.  The examiner noted that the 
veteran had a well-healed surgical scar over the distal 2/3 
of the shin.  The examiner's impression was chronic left leg 
pain with a neuropathic quality.  A March 1996 VA X-ray study 
of the veteran's left leg showed no significant bone or joint 
abnormality of the tibia or fibula.

The report of a March 1996 VA orthopedic examination shows 
that the veteran ambulated without difficulty and could raise 
onto his toes and heels.  The examiner noted a 5 centimeter 
scar directly over the veteran's intra-lateral mid-calf.  The 
examiner found no evidence of adhesions or drainage of the 
scar.  The examiner further found no evidence of bone or 
joint injury.  The examiner noted that the veteran had good 
strength and a normal gait with no evidence of any muscle 
hernia.  The examiner diagnosed residuals of shell fragment 
wound of the left leg.

An April 1996 VA neurology examination report shows that the 
veteran reported his left leg pain had worsened.  He 
described his left leg pain as varying in severity, at 
baseline a throbbing constant pain in the lateral lower leg 
with sharp stab-like pain that made the leg numb and 
uncomfortable.  The veteran indicated that his leg 
occasionally gave out, causing him to fall.  He also 
described occasional swelling and redness around the lateral 
aspect of the left leg at the site of the shrapnel injury.  
The examiner noted a round, discolored scar on the lateral 
aspect of the left lower extremity with round lesions that 
the examiner opined were probably the site of the shrapnel 
injury.  The examiner noted that the region was painful to 
palpation and that there was a hypersensitive region 
extending superiorly and inferiorly over the lateral aspect 
of the leg for several inches.  This hypersensitive region 
also extended over the dorsum of his foot.  The examiner 
noted that this distribution appeared to be consistent with 
the superficial peroneal nerve distribution.  The examiner 
opined that the veteran had a probable left superficial 
peroneal nerve injury and that the examiner suspected that 
the veteran had a reflex sympathetic dystrophy in the 
distribution.  The examiner further opined that this would 
qualify as a neuralgic type pain syndrome.

A June 1996 VA neurology examination report shows that the 
veteran complained of mild left knee and ankle swelling.  The 
examiner observed that the veteran walked with his left foot 
angled outward at 15 degrees and the right foot angled out at 
7 degrees.  The examiner noted that the veteran's propulsion 
and balance were normal and that he walked normally on his 
toes but demonstrated weakness on the left side when heel 
walking.  The veteran had full range of motion in both ankles 
and bilateral knee range of motion from 0 to 145 degrees.  
The examiner found no evidence of reflex sympathetic 
dystrophy, but did find localized sensory deficit in the 
small area surrounding the shrapnel wound scar and a minor 
loss of feeling in the left lateral lower leg.  The examiner 
noted the absence of any significant motor involvement.  The 
examiner further noted that nerve conduction studies and 
electromyography (EMG) studies were normal, but that there 
was no evidence of malingering or embellishment of the 
veteran's symptoms.  The examiner diagnosed shell fragment 
wound with primarily sensory changes and continued pain due 
to remaining shell fragments and scar entrapment of the 
nerve.

The report of July 1996 VA EMG and nerve conduction studies 
of the left lower extremity shows normal results and it was 
noted that there was no definite electrophysiologic evidence 
of peroneal neuropathy.

At his March 1997 hearing before the undersigned, the veteran 
testified that his left leg got tired as a result of the 
residuals of his shell fragment wound.  He stated that he was 
in pain most of the time.  He also stated that the pain 
started at the wound site and went to the ankle.  He further 
stated that he experienced muscle spasms in the leg and that 
it gave out one to two times a month.  The veteran testified 
that he wore a knee brace to help him with his balance.  He 
also testified that his left knee would swell if he walked or 
stood for a long time.  The veteran further testified that he 
had weakness in his left heel.  He stated that a VA doctor 
had diagnosed arthritis in 1991 or 1992 after reviewing X-ray 
studies and that a VA neurologist had told him that he had 
damaged nerves.  He testified that he took Ibuprofen for the 
pain and medication to help him sleep because of his constant 
pain. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under the provisions of 38 C.F.R. § 4.56, moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  A severe 
disability evaluation requires evidence of wide damage to 
muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  Id.

The report of the veteran's October 1972 VA examination shows 
that the veteran does have some involvement of Muscle Group 
(MG) XII as a residual of his left leg shell fragment wound.  
These anterior muscles of the leg affect the function of 
dorsiflexion, extension of the toes and stabilization of the 
arch.  38 C.F.R. § 4.73, Diagnostic Code 5312.  Under 
Diagnostic Code 5312, a 10 percent rating is warranted for 
moderate disability of the Group XII muscles, a 20 percent 
rating is warranted for moderately severe disability of the 
Group XII muscles and a 30 percent rating is appropriate for 
severe muscle injury.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
disability picture more closely approximates the criteria 
required for a 10 percent rating than those for a 20 percent 
rating under Diagnostic Code 5312.  While service medical 
records regarding the veteran's shell fragment wound are not 
available, the veteran's separation examination was negative 
for any pertinent abnormal findings, and the veteran himself 
reported no complaints at that time.  Despite the presence of 
retained metallic foreign bodies, service medical records and 
the postservice medical evidence on file do not indicate that 
the veteran's shell fragment wound resulted in significant 
loss of muscle substance or deep fascia, and there is no 
evidence of muscle atrophy or hernia, sloughing off of soft 
parts or intermuscular scarring, even after removal of the 
large shell fragment in 1970.  While the veteran complained 
of left leg buckling and muscle spasm, his gait was 
consistently described as normal, he exhibited full range of 
left ankle motion and he was able to toe walk, with only a 
localized sensory deficit in the small area surrounding the 
shrapnel wound scar.  Moreover, while the veteran did 
demonstrate some left-sided weakness while heel walking at a 
recent VA examination, the examiner noted that there did not 
appear to be any significant motor involvement and other 
recent medical evidence shows that muscle strength was good.  
In light of the absence of any documented complications in 
service associated with the shell fragment wound as well as 
the medical evidence on file demonstrating slight, if any, 
loss of muscle substance or deep fascia, or significant 
weakness, incoordination, fatigue or other functional 
impairment due to muscle damage, the Board concludes that the 
residuals of a shell fragment wound of the left leg do not 
more nearly approximate the criteria for a higher evaluation 
on the basis of muscle impairment.

The Board must further consider whether the veteran is 
entitled to more than a 10 percent rating under the governing 
nerve impairment provisions.  38 C.F.R. § 4.124 provides that 
neuralgia is to be rated on the same scale as paralysis of 
the identified nerve with a maximum equal to moderate 
incomplete paralysis, excepting for trifacial neuralgia.  A 
10 percent rating is provided for moderate incomplete 
paralysis of the superficial peroneal nerve, while a 20 
percent rating is warranted for severe incomplete paralysis 
of the same.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  The 
Board finds that the veteran is not entitled to more than a 
10 percent rating under these provisions as the recent VA 
treatment records and neurology examination reports discussed 
earlier show changes which are primarily sensory in nature, 
without significant motor impairment.  Moreover, recent VA 
EMG and nerve conduction studies were normal, without 
evidence of peroneal neuropathy.  

With respect to the veteran's contention that he should be 
separately rated for his superficial peroneal nerve 
involvement, 38 C.F.R. § 4.55(a) (formerly § 4.55(g)) 
provides that muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same affected 
part, unless affecting entirely different functions.  The 
veteran argues, in essence, that MG XII and the superficial 
peroneal nerve involve entirely different functions, because 
MG XII involves dorsiflexion of the foot, extension of the 
toes and stabilization of the arch, while the superficial 
peroneal nerve affects eversion of the foot.  

The Board notes that while the function of eversion is not 
specifically listed in the rating criteria for injuries 
involving MG XII, eversion and dorsiflexion of the foot both 
involve motion of the ankle joint.  Since both disabilities 
involve motion of the ankle joint, they do not, in the 
Board's opinion, involve entirely separate functions.  
Therefore, the Board has concluded that separate compensable 
evaluations are not in order for the muscle and nerve 
components of this disability.  In support of this 
conclusion, the Board also notes that it is aware of no Court 
decision in which it was held that separate evaluations were 
in order for MG XII disability and superficial peroneal nerve 
disability or in which it was held that separate evaluations 
were in order for limitation of motion of a single joint 
because the limitation of motion involved different planes.   

In deciding this appeal, the Board has given due 
consideration to painful motion and functional loss of the 
musculoskeletal system due to pain as delineated in 38 C.F.R. 
§§ 4.40 and 4.45, as well as weakness, excess fatigability 
and incoordination of the musculoskeletal system as 
delineated in 38 C.F.R. § 4.45, but notes that the veteran's 
documented pain is associated with the scar and nerve 
impairment, rather than the musculoskeletal system.  As noted 
above, the shell fragment wound scar has been assigned a 
separate compensable evaluation, and the evaluation of the 
scar is not currently at issue before the Board.  For the 
reasons discussed above, the Board has concluded that the 
pain associated with superficial peroneal nerve disability 
does not warrant a rating in excess of 10 percent.  
Similarly, for the reasons discussed above, the Board finds 
that any weakness and excess fatigability associated with the 
shell fragment wound residuals are not in excess of that 
contemplated by the assigned evaluation under Diagnostic Code 
5312.  The record does not show that the disability is 
productive of any incoordination.  

Further, the Board does not find that this case presents such 
an exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board notes that the disability has not necessitated 
frequent periods of hospitalization, nor does the record 
document any other circumstances suggesting that the 
resulting average industrial impairment is in excess of that 
contemplated by the assigned evaluation.  The Board also 
considered the provisions of 38 C.F.R. § 4.7 in reaching its 
decision, but for the reasons discussed above has concluded 
that a higher evaluation is not warranted.


ORDER

An evaluation in excess of 10 percent, to include assignment 
of a separate evaluation under Diagnostic Code 8522, for 
residuals of a shell fragment wound of the left leg is 
denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

